Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

September 8, 2020

BofA Securities, Inc.

Wells Fargo Securities, LLC

As Representatives of the Initial Purchasers

c/o BofA Securities, Inc.

One Bryant Park

New York, New York 10036

c/o Wells Fargo Securities, LLC

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Ladies and Gentlemen:

Introductory. CNX Resources Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
hereto (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A hereto of $200,000,000 aggregate
principal amount of the Company’s 7.250% Senior Notes due 2027 (the “Notes”).
BofA Securities, Inc. and Wells Fargo Securities, LLC have agreed to act as
representatives of the several Initial Purchasers (the “Representatives”) in
connection with the offering and sale of the Notes.

The Securities (as defined below) will be issued pursuant to an Indenture, dated
as of March 14, 2019 (the “Indenture”), among the Company, the Guarantors (as
defined below) named therein as parties thereto and UMB Bank, N.A., as trustee
(in such capacity, the “Trustee”). The Company had previously issued
$500,000,000 principal amount of its 7.250% Senior Notes due 2027 pursuant to
the Indenture (the “Existing Securities”). The Securities constitute “Additional
Securities” under the Indenture. The Securities will have identical terms to the
Existing Securities and will be treated as a single class of notes with the
Existing Securities for all purposes under the Indenture. The Notes will be
issued only in book-entry form in the name of Cede & Co., as nominee of The
Depository Trust Company (“DTC”) pursuant to a letter of representations, to be
dated on or before the Closing Date (the “DTC Agreement”), among the Company,
the Trustee and DTC.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed (the “Guarantees”) on a senior unsecured
basis, jointly and severally by (a) the entities listed on the signature pages
hereof as “Guarantors” (the “Current Guarantors”) and (b) any subsidiary of the
Company formed or acquired after the Closing Date that is required to execute a
supplemental indenture to provide a guarantee in accordance with the terms of
the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”). The Notes and the Guarantees are herein referred to as the
“Securities.”



--------------------------------------------------------------------------------

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to the Initial Purchasers copies of a
Preliminary Offering Memorandum, dated September 8, 2020 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to the Initial Purchasers
copies of a Pricing Supplement substantially in the form attached hereto as
Annex III (the “Pricing Supplement”), describing the terms of the Securities,
each for use by the Initial Purchasers in connection with its solicitation of
offers to purchase the Securities. The Preliminary Offering Memorandum and the
Pricing Supplement are herein referred to as the “Pricing Disclosure Package.”
Promptly after this Purchase Agreement (this “Agreement”) is executed and
delivered, the Company will prepare and deliver to the Initial Purchasers a
Final Offering Memorandum dated the date hereof (the “Final Offering
Memorandum”).

This Agreement, the Securities and the Indenture are collectively referred to
herein as the “Transaction Documents.”

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1.    Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
the Initial Purchasers that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a)    No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2(d) hereof and
with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).

 

2



--------------------------------------------------------------------------------

(b)    No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”) or any person acting on its or any of their behalf (other
than the Initial Purchasers, as to whom the Company and the Guarantors make no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has engaged or
will engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
and the Guarantors make no representation or warranty) has engaged or will
engage in any directed selling efforts within the meaning of Regulation S and
(ii) each of the Company and its Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.

(c)    Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934 (as amended, the “Exchange
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder) or quoted in a U.S. automated interdealer
quotation system.

(d)    The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date includes an untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and agreement
shall not apply to statements in or omissions from the Pricing Disclosure
Package, the Final Offering Memorandum or any amendment or supplement thereto
made in reliance upon and in conformity with information furnished to the
Company in writing by any Initial Purchaser through the Representatives
expressly for use in the Pricing Disclosure Package, the Final Offering
Memorandum or amendment or supplement thereto, as the case may be. The Pricing
Disclosure Package includes, and the Final Offering Memorandum will include, all
the information specified in, and meeting the requirements of, Rule 144A. The
Company and the Guarantors have not distributed and will not distribute, prior
to the later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.

 

3



--------------------------------------------------------------------------------

(e)    Company Additional Written Communications. The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum, (iii) the documents listed on Annex I and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a). Each such communication by the Company, the
Guarantors or their agents and representatives pursuant to clauses (iii) and
(iv) of the preceding sentence (each, a “Company Additional Written
Communication”), when taken together with the Pricing Disclosure Package, did
not as of the Time of Sale, and at the Closing Date will not, include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that this representation, warranty and
agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representatives expressly for use in any Company Additional Written
Communication.

(f)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum, when they became effective
or at the time they were or hereafter are filed with the Commission
(collectively the “Incorporated Documents”) complied and will comply in all
material respects with the requirements of the Exchange Act. Each such
Incorporated Document, when taken together with the Pricing Disclosure Package,
did not as of the Time of Sale, and at the Closing Date will not, include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(g)    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h)    The DTC Agreement. The DTC Agreement has been duly authorized, executed
and delivered by the Company and constitutes a valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

(i)    Authorization of the Notes and the Guarantees. The Notes to be purchased
by the Initial Purchasers from the Company will, on the Closing Date, be in the
form contemplated by the Indenture, have been duly authorized by the Company for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited

 

4



--------------------------------------------------------------------------------

by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture. The
Guarantees of the Notes are in the form contemplated by the Indenture and have
been duly authorized and executed by each of the Guarantors and, when the Notes
have been authenticated in the manner provided for in the Indenture and issued
and delivered against payment of the purchase price therefor, the Guarantees of
the Notes will constitute valid and binding agreements of the Guarantors, in
each case, enforceable against such Guarantor in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.

(j)    Authorization of the Indenture. The Indenture has been duly authorized,
executed and delivered by the Company and the Guarantors and constitutes a valid
and binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

(k)    Description of the Transaction Documents. The Transaction Documents
(excluding the Indenture) will conform and the Indenture conforms in all
material respects to the respective statements relating thereto contained in the
Offering Memorandum.

(l)    No Material Adverse Change. Except as otherwise stated therein, since the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto), (i) there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, management, business affairs or business prospects of the Company and
its subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Change”), (ii) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company on any class of its capital stock.

(m)    Independent Accountants. Ernst & Young LLP, who audited the financial
statements and financial statement schedules included or incorporated by
reference in the Offering Memorandum of the Company, is an independent
registered public accounting firm with respect to the Company as required by the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board.

(n)    Preparation of the Financial Statements. The financial statements
included or incorporated by reference in the Offering Memorandum, together with
the related schedules and notes, present fairly the financial position of the
entities to which they relate at the dates indicated and the statement of
income, stockholders’ equity and cash flows of the entities to which they relate
for the periods specified; said financial

 

5



--------------------------------------------------------------------------------

statements have been prepared in conformity with U.S. generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved. The supporting schedules, if any, to said financial statements
present fairly in accordance with GAAP the information required to be stated
therein. The summary financial information included in the Offering Memorandum
present fairly the information shown therein and have been compiled on a basis
consistent with that of the applicable audited financial statements included
therein. The unaudited pro forma condensed consolidated financial statements and
the related notes thereto included or incorporated by reference in the Offering
Memorandum present fairly the information shown therein, have been prepared in
accordance with the Commission’s rules and guidelines with respect to pro forma
financial statements and have been properly compiled on the bases described
therein, and the assumptions used in the preparation thereof are reasonable and
the adjustments used therein are appropriate to give effect to the transactions
and circumstances referred to therein. Except as included in the Offering
Memorandum, no historical or pro forma financial statements or supporting
schedules are required to be included or incorporated by reference in the
Offering Memorandum if the Offering Memorandum was a registration statement on
Form S-1 under the Securities Act. All disclosures contained in the Offering
Memorandum, regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Offering Memorandum fairly presents
the information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(o)    Incorporation and Good Standing of the Company. The Company (i) has been
duly organized and is validly existing as a corporation in good standing under
the laws of the State of Delaware and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Offering Memorandum and to enter into and perform its obligations under the
Transaction Documents to which it is a party and (ii) is duly qualified as a
foreign corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except in the case
of clause (ii) above where the failure so to qualify or to be in good standing
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

(p)    Incorporation and Good Standing of Subsidiaries. Each of the subsidiaries
that is a Current Guarantor (each, a “Subsidiary” and, collectively, the
“Subsidiaries”) and CNX Midstream Partners LP, a Delaware limited partnership
(“CNXM”), (i) has been duly organized and is validly existing in good standing
under the laws of the jurisdiction of its incorporation or organization, has
corporate or similar power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under the Transaction Documents to
which it is a party and (ii) is duly qualified to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business,

 

6



--------------------------------------------------------------------------------

except in the case of clause (ii) above where such failures to so qualify or to
be in good standing would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change. Except as otherwise disclosed
in the Offering Memorandum, all of the issued and outstanding capital stock or
other equity interests of each Subsidiary and CNXM has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or indirectly through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity, other than such
security interests, mortgages, pledges, liens, encumbrances, claims or equities
that would not, singly or in the aggregate, reasonably be expected to result in
a Material Adverse Change. None of the outstanding shares of capital stock or
other equity interests of any Subsidiary or CNXM was issued in violation of the
preemptive or similar rights of any securityholder of such Subsidiary or CNXM,
as applicable. The only subsidiaries of the Company are (A) the subsidiaries
listed on Exhibit 21 to the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2019 (the “Form 10-K”) and (B) certain other
subsidiaries that, considered in the aggregate as a single subsidiary, do not
constitute a “significant subsidiary” as defined in Rule 102 of Regulation S-X.

(q)    Capitalization. As of June 30, 2020, the Company had the capitalization
as is described under the caption “Capitalization” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable. None of the outstanding shares of capital stock of the
Company was issued in violation of the preemptive or similar rights of any
securityholder of the Company.

(r)    Non-Contravention of Existing Instruments. Neither the Company nor any
Subsidiary nor CNXM is (i) in violation of its charter, bylaws or similar
organizational document, (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Change, or (iii) in violation of any law, statute, rule, regulation, judgment,
order, writ or decree of any arbitrator, court, governmental body, regulatory
body, administrative agency or other authority, body or agency having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, assets or operations (each, a “Governmental Entity”),
except for such violations that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change. The issuance and
sale of the Securities, the compliance by the Company and the Guarantors with
all of the provisions of the Securities and the execution, delivery and
performance of the Transaction Documents by the Company and the consummation of
the transactions contemplated hereby and thereby and in the Offering Memorandum
(including the issuance and sale of the Securities and the use of the proceeds
from the sale of the Securities as described therein under the caption “Use of
Proceeds”) and compliance by the Company and the Guarantors with their
obligations hereunder have been duly authorized by all necessary corporate or
other action and do not and will not, whether with or without the giving of
notice or passage of time or both,

 

7



--------------------------------------------------------------------------------

conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties or assets of the Company or any of its
subsidiaries pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not, singly or in the aggregate, result in a Material
Adverse Change), nor will such action result in any violation of the provisions
of the charter, bylaws or similar organizational document of the Company or any
of its subsidiaries or any law, statute, rule, regulation, judgment, order, writ
or decree of any Governmental Entity. As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of its subsidiaries.

(s)    No Further Authorizations or Approvals Required. No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any Governmental Entity is necessary or required for the performance
by the Company or the Guarantors of their obligations hereunder, in connection
with the offering, issuance or sale of the Securities hereunder or the
consummation of the transactions contemplated by the Transaction Documents or
the Offering Memorandum, except such as have been already obtained or as may be
required under the Securities Act, the Exchange Act, the rules of the New York
Stock Exchange (“NYSE”), state securities laws or the rules of Financial
Industry Regulatory Authority, Inc. (“FINRA”).

(t)    No Material Actions or Proceedings. Except as disclosed in the Offering
Memorandum, there is no action, suit, proceeding, inquiry or investigation
before or brought by any Governmental Entity now pending or, to the knowledge of
the Company and the Guarantors, threatened, against or affecting the Company or
any of its subsidiaries, which would, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change, or which would reasonably be
expected to materially and adversely affect their respective properties or
assets or the consummation of the transactions contemplated in the Transaction
Documents or the Offering Memorandum or the performance by the Company and the
Guarantors of their obligations hereunder; and the aggregate of all pending
legal or governmental proceedings to which the Company or any such subsidiary is
a party or of which any of their respective properties or assets is the subject
which are not described in the Offering Memorandum, including ordinary routine
litigation incidental to the business, would not reasonably be expected to
result in a Material Adverse Change.

(u)    Intellectual Property Rights. Except as disclosed in the Offering
Memorandum: (i) the Company and its subsidiaries own, possess or have (or can
acquire on reasonable terms), adequate proprietary and intellectual property
rights (under any jurisdiction, including statutory and common law rights),
including: patents and applications for the same (including extensions,
divisions, continuations, continuations-in-part, reexaminations and reissues of
the foregoing); patent rights; licenses; inventions; copyrights and other rights
in works of authorship (and registrations and applications for registration of
the same); knowhow (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures);
trademarks,

 

8



--------------------------------------------------------------------------------

service marks, trade names, slogans, domain names, logos and trade dress
(including all goodwill associated with any of the foregoing); or other
intellectual property (collectively, “Intellectual Property”) necessary to carry
on the business now operated by them, except where the failure to so own,
possess or license or have other rights to use or acquire would not, singly or
in the aggregate, reasonably be expected to result in a Material Adverse Change;
(ii) to the knowledge of the Company and its subsidiaries, neither the Company
nor any of its subsidiaries, nor the conduct of any of their respective
businesses, has infringed, misappropriated or violated any Intellectual Property
of any person, and no person is infringing, misappropriating, or otherwise
violating any Intellectual Property owned by the Company or any of its
subsidiaries and material to the Company’s or any such subsidiary’s business;
(iii) neither the Company nor any of its subsidiaries has received any notice or
is otherwise aware of any infringement, misappropriation or other violation of
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances that would render any Intellectual Property of the
Company or any of its subsidiaries invalid or inadequate to protect the interest
of the Company or any of its subsidiaries therein, and which infringement,
misappropriation or other violation, or invalidity or inadequacy, singly or in
the aggregate, would reasonably be expected to result in a Material Adverse
Change; (iv) the Company and its subsidiaries have taken reasonable measures to
protect the confidentiality of their respective trade secrets and confidential
information used in the business of the Company and its subsidiaries; and (v) in
the past four years, there has been no failure, material substandard
performance, or breach of any computer systems of the Company, its subsidiaries
or the Guarantors or, to the knowledge of the Company, its subsidiaries or the
Guarantors, their respective contractors that has caused any material disruption
to the business of the Company or any of its subsidiaries, and neither the
Company nor any of its subsidiaries has provided or been required to provide any
notice to any person regarding any unauthorized use or disclosure of any
personal information collected or controlled by the Company or any of its
subsidiaries.

(v)    Cybersecurity; Data Protection. The Company and its subsidiaries’
information technology assets and equipment, computers, systems, networks,
hardware, software, websites, applications, and databases (collectively, “IT
Systems”) are adequate for, and operate and perform in all material respects as
required in connection with the operation of the business of the Company and its
subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants. The
Company and each of its subsidiaries have implemented and maintained
commercially reasonable controls, policies, procedures and safeguards to
maintain and protect their material confidential information and the integrity,
continuous operation, redundancy and security of all IT Systems and data
(including all personal, personally identifiable, sensitive, confidential or
regulated data (“Personal Data”)) used in connection with their businesses. The
Company and its subsidiaries are presently in material compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Personal Data and to the protection of such IT Systems and Personal
Data from unauthorized use, access, misappropriation or modification.

 

9



--------------------------------------------------------------------------------

(w)    All Necessary Permits, etc. The Company and its subsidiaries possess such
permits, licenses, approvals, consents and other authorizations issued by the
appropriate Governmental Entities (collectively, “Governmental Licenses”)
necessary to conduct the business now operated by them, except where the failure
so to possess would not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Change. The Company and its subsidiaries are in
compliance with the terms and conditions of all Governmental Licenses, except
where the failure so to comply would not, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Change. All of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Change.

(x)    Title to Properties. The Company and its subsidiaries have good and valid
title in fee simple to, valid easements and rights of way in and to, or valid
rights to lease or otherwise use, all items of real and personal property that
are material to the business of the Company and its subsidiaries, considered as
one enterprise, in each case, free and clear of all mortgages, pledges, liens,
security interests, claims, restrictions or encumbrances of any kind except such
as (i) are described in the Offering Memorandum or (ii) would not, singly or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All of the easements, rights of way, leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the Offering Memorandum, are in full force and effect, other than such failures
to be in full force and effect that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change, and, except as
disclosed in the Offering Memorandum, neither the Company nor any such
subsidiary has any notice of any claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any subsidiary under any of the
easements, rights of way, leases or subleases mentioned above, or affecting or
questioning the rights of the Company or such subsidiary to the continued
possession and/or use of the lands subject to such easements and rights of way
pursuant to the terms thereof and/or the leased or subleased premises under any
such lease or sublease that would, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

(y)    Tax Law Compliance. The Company and its subsidiaries have filed all tax
returns that are required to have been filed by them pursuant to U.S. federal
income tax law, as well as applicable foreign, state, local or other law except
insofar as the failure to file such returns would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Change, and
have paid all taxes due with respect to such returns or pursuant to any
assessment received by the Company and its subsidiaries, except for such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided by the Company or where the failure to pay such taxes would
not, singly or in the aggregate, reasonably be expected to result in a Material
Adverse Change. The charges, accruals and reserves on the books of the Company
in respect of any income tax

 

10



--------------------------------------------------------------------------------

liability for any years not finally determined are adequate to meet any
assessments or reassessments for additional income tax for any years not finally
determined, except to the extent of any inadequacy that would not reasonably be
expected to result in a Material Adverse Change.

(z)    Investment Company Act. Neither the Company nor any Guarantor is
required, and upon the issuance and sale of the Securities as herein
contemplated and the application of the net proceeds therefrom as described in
the Offering Memorandum, will be required, to register as an “investment
company” under the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(aa)    Insurance. The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company and the Guarantors have no
reason to believe that they or any of their subsidiaries will not be able (i) to
renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change. Neither of the Company nor any of its
subsidiaries has been denied any insurance coverage which it has sought or for
which it has applied.

(bb)    No Price Stabilization or Manipulation. The Company and the Guarantors
have not, nor to the knowledge of the Company and the Guarantors, has any
affiliate of the Company or the Guarantors taken, nor will the Company, the
Guarantors or any of their respective affiliates take, directly or indirectly,
any action which is designed, or would be expected, to cause or result in, or
which constitutes, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

(cc)    No Prohibition on Dividends. No subsidiary of the Company or any
Guarantor is currently prohibited, directly or indirectly, from paying any
dividends to the Company or the Guarantors, from making any other distribution
on such subsidiary’s capital stock or other equity interests, from repaying to
the Company or the Guarantors any loans or advances to such subsidiary from the
Company or the Guarantors or from transferring any of such subsidiary’s property
or assets to the Company or the Guarantors or any other subsidiary of the
Company or the Guarantors, except as described in or contemplated in the
Offering Memorandum.

(dd)    Solvency. The Company and its subsidiaries, considered as one
enterprise, are, and immediately after the Closing Date will be, Solvent. As
used herein, the term “Solvent” means, with respect to any person on a
particular date, that on such date (i) the fair market value of the assets of
such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

 

11



--------------------------------------------------------------------------------

(ee)    Compliance with Sarbanes-Oxley. There is and has been no failure on the
part of the Company or, to the knowledge of the Company and the Guarantors, any
of their respective directors or executive officers, in their capacities as
such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(ff)    Accounting Controls and Disclosure Controls. The Company and each of its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and 15d-15 under the Exchange Act) and a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Offering Memorandum is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. Except as disclosed in the Offering Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company and each of its subsidiaries maintain an effective system of disclosure
controls and procedures (as defined in Rule 13a-15 and Rule 15d-15 under the
Exchange Act) that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms, and is accumulated and
communicated to the Company’s executive officers, including its principal
executive officer or officers and principal financial officer or officers, as
appropriate, to allow timely decisions regarding disclosure.

(gg)    Regulations T, U or X. Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause any Transaction
Document or the issuance or sale of the Securities to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System.

(hh)    Compliance with and Liability Under Environmental Laws. Except as
disclosed in the Offering Memorandum or as would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Change,
(i) neither the Company nor any of its subsidiaries is in violation of, or
subject to any liability under, any federal,

 

12



--------------------------------------------------------------------------------

state, local or foreign statute, law, rule, regulation, ordinance, code or rule
of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, the workplace, ambient air, surface water, groundwater, land
surface or subsurface strata) or natural resources such as flora, fauna and
wetlands, including, without limitation, laws and regulations relating to the
Release or threatened Release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products, natural
gas, natural gas liquids, radioactive materials, asbestos-containing materials
or mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (ii) the Company and
its subsidiaries have all Governmental Licenses, and have made all filings and
provided all financial assurances and notices, required under any applicable
Governmental License and/or Environmental Law and are each in compliance with
their requirements, (iii) there are no pending or, to the knowledge of the
Company and the Guarantors, threatened actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, or potential
responsibility, investigation or proceedings relating to any Environmental Law
against the Company or any of its subsidiaries and (iv) there are no, and in the
past five (5) years have not been any, events, conditions or circumstances that
would reasonably be expected to form the basis of a requirement for cleanup or
remediation, or an action, suit, claim or proceeding by any private party or
Governmental Entity, against or affecting the Company or any of its subsidiaries
relating to Hazardous Materials or any Environmental Laws. The term “Release”
means any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection or leaching into the environment,
or into, from or through any structure or facility.

(ii)    ERISA Compliance. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change (i) the Company,
its subsidiaries and any “employee benefit plan” (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974 (as amended, “ERISA,” which
term, as used herein, includes the regulations and published interpretations
thereunder) established or maintained by the Company, its subsidiaries or their
ERISA Affiliates (as defined below) are in compliance with ERISA and, to the
knowledge of the Company and the Guarantors, each “multiemployer plan” (as
defined in Section 4001 of ERISA) to which the Company, its subsidiaries or an
ERISA Affiliate contributes (a “Multiemployer Plan”) is in compliance with
ERISA, (ii) no “reportable event” (as defined in Section 4043(c) of ERISA,
except that reportable event shall not include reportable events for which
notice or reporting requirements have been waived) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates,
(iii) no “single-employer plan” (as defined in Section 4001 of ERISA)
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, is currently contemplated to be terminated, (iv) neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (A) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(B) Sections 412, 4971, 4975 or 4980B of the Code (as defined below) and
(v) each “employee benefit plan” established or

 

13



--------------------------------------------------------------------------------

maintained by the Company, its subsidiaries or any of their ERISA Affiliates
that is intended to be qualified under Section 401 of the Code has timely
applied for or received a determination letter from the Internal Revenue Service
and, to the knowledge of the Company and the Guarantors, nothing has occurred,
whether by action or failure to act, which is likely to cause the loss of such
qualification. “ERISA Affiliate” means, with respect to the Company or a
subsidiary, any member of any group of organizations described in Section 414 of
the Internal Revenue Code of 1986 (as amended, the “Code,” which term, as used
herein, includes the regulations and published interpretations thereunder) of
which the Company or such subsidiary is a member.

(jj)    Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company
and the Guarantors, is imminent, and the Company and the Guarantors are not
aware of any existing or imminent labor disturbance by the employees of any of
their or any subsidiary’s principal suppliers, manufacturers, customers or
contractors, which, in either case, would, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

(kk)    Reserve Report Data. The oil and gas reserve estimates of each of the
Company and its subsidiaries for the fiscal years ended December 31, 2017, 2018
and 2019 included in or incorporated by reference in the Preliminary Offering
Memorandum and the Final Offering Memorandum are derived from reports that have
been prepared by the independent petroleum consulting firms as set forth
therein, such reserve estimates fairly reflect in all material respects the oil
and gas reserves of each of the Company and its subsidiaries at the dates
indicated therein and are in accordance, in all material respects, with the
Commission guidelines applied on a consistent basis throughout the periods
involved.

(ll)    Independent Reserve Engineering Firm. Netherland, Sewell & Associates
Inc. (“Netherland”) has represented to the Company that they are, and the
Company believes them to be, independent reserve engineers with respect to
Company and its subsidiaries and for the periods set forth in the Offering
Memorandum.

(mm)    No Unlawful Payments. Neither the Company nor any of its subsidiaries,
nor any director, officer or employee of the Company or any of its subsidiaries
nor, to the knowledge of the Company and each of the Guarantors, any agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”), or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-

 

14



--------------------------------------------------------------------------------

corruption law, including, without limitation, making use of the mails or any
means or instrumentality of interstate commerce corruptly in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA, or any other applicable
anti-corruption laws; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted, maintained and enforced, and will continue to maintain and enforce,
policies and procedures designed to promote and ensure, and which are reasonably
expected to continue to ensure, continued compliance with all applicable
anti-bribery and anti-corruption laws.

(nn)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any Governmental Entity or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company or any of the Guarantors, threatened.

(oo)    No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, nor any of the Company’s directors, officers or employees, nor, to
the knowledge of the Company or any of the Guarantors, any agent, affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the Swiss
Secretariat of Economic Affairs, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company, any of its subsidiaries or any
of the Guarantors located, organized or resident in a country or territory that
is the subject or target of Sanctions, including, without limitation, Cuba,
Iran, North Korea, Crimea and Syria (each, a “Sanctioned Country”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
initial purchaser, underwriter, advisor, investor or otherwise) of Sanctions.
For the past five years, the

 

15



--------------------------------------------------------------------------------

Company and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in and will not engage in any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.

(pp)    Regulation S. The Company, the Guarantors and their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902 under the Securities Act. Each of the
Company and the Guarantors is a “reporting issuer,” as defined in Rule 902 under
the Securities Act.

(qq)    Statistical and Market-Related Data. Any statistical and market-related
data included or incorporated by reference in the Offering Memorandum is based
on or derived from sources that the Company believes, after reasonable inquiry,
to be reliable and accurate and, to the extent required, the Company has
obtained the written consent to the use of such data from such sources.

(rr)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in the Pricing Disclosure Package or
the Final Offering Memorandum has been made without a reasonable basis or has
been disclosed other than in good faith.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to the Initial Purchasers as to the matters set forth therein.

SECTION 2.    Purchase, Sale and Delivery of the Securities.

(a)    The Notes. The Company hereby agrees to issue and sell to the several
Initial Purchasers all of the Notes, and the Initial Purchasers agree severally
and not jointly to purchase from the Company the aggregate principal amount of
Notes set forth opposite their names in Schedule A hereto at a purchase price of
102.25% of the principal amount of the Notes, plus accrued interest from
September 14, 2020 to the Closing Date (the “Purchase Price”), payable on the
Closing Date on the basis of the representations, warranties and agreements
herein contained, and upon the terms, subject to the conditions thereto, herein
set forth.

(b)    The Closing Date. Delivery of certificates for the Notes in form to be
purchased by the Initial Purchasers and payment therefor shall be made at the
offices of Latham & Watkins LLP (or such other place as may be agreed to by the
Company and the Representatives) at 9:00 a.m. New York City time, on
September 22, 2020, or such other time and date as the Representatives shall
designate by notice to the Company. The time and date of such payment for the
Notes is referred to herein as the “Closing Date.”

 

16



--------------------------------------------------------------------------------

(c)    Delivery of the Notes. The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial
Purchasers the Notes at the Closing Date through the facilities of DTC, against
the irrevocable release of a wire transfer of immediately available funds for
the amount of the purchase price therefor. The global certificates for the Notes
shall be in such denominations as the Representatives may designate and
registered in the name of Cede & Co., as nominee of DTC, pursuant to the DTC
Agreement. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

(d)    Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company and the Guarantors that:

(i)    it will offer and sell the Notes only to (A) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (B) upon the terms and conditions set forth in Annex II to this
Agreement;

(ii)    it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii)    it will not offer or sell the Notes by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

SECTION 3.    Additional Covenants. Each of the Company and the Guarantors
further, jointly and severally, covenants and agrees with each Initial Purchaser
as follows:

(a)    Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representatives shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company and the Guarantors will furnish to the Representatives a copy of such
written communication for review and will not make, prepare, use, authorize,
approve or distribute any such written communication to which the
Representatives reasonably object.

 

17



--------------------------------------------------------------------------------

(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with any applicable
law, the Company and the Guarantors will immediately notify the Initial
Purchasers thereof and forthwith prepare and (subject to Section 3(a) hereof)
furnish to the Initial Purchasers such amendments or supplements to any of the
Pricing Disclosure Package as may be necessary so that the statements in any of
the Pricing Disclosure Package as so amended or supplemented will not, in the
light of the circumstances under which they were made, be misleading or so that
any of the Pricing Disclosure Package will comply with all applicable law. If,
prior to the completion of the placement of the Securities by the Initial
Purchasers with the Subsequent Purchasers, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Final
Offering Memorandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances when the Final Offering
Memorandum is delivered to a Subsequent Purchaser, not misleading, or if in the
judgment of the Representatives or counsel for the Representatives it is
otherwise necessary to amend or supplement the Final Offering Memorandum to
comply with any applicable law, the Company and the Guarantors agree to promptly
prepare (subject to Section 3(a) hereof) and furnish at their own expense to the
Initial Purchasers, amendments or supplements to the Final Offering Memorandum
so that the statements in the Final Offering Memorandum as so amended or
supplemented will not, in the light of the circumstances under which they were
made at the Closing Date and at the time of sale of the Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

The Company and the Guarantors hereby expressly acknowledge that the
indemnification and contribution provisions of Section 8 and Section 9 hereof
are specifically applicable and relate to the Preliminary Offering Memorandum,
the Pricing Supplement, the Pricing Disclosure Package, the Final Offering
Memorandum, and any Company Additional Written Communication, registration
statement or prospectus and any such amendments or supplements thereto referred
to in this Section 3.

(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.

(d)    Blue Sky Compliance. Each of the Company and the Guarantors shall
cooperate with the Representatives and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United

 

18



--------------------------------------------------------------------------------

States, the provinces of Canada or any other jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. None of the Company or any of the Guarantors
shall be required to qualify as a foreign corporation or other form of entity or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.

(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Notes sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f)    DTC. The Company will cooperate with the Initial Purchasers and use its
best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of DTC.

(g)    Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

(h)    Agreement Not To Offer or Sell Additional Securities . During the period
of 45 days following the date hereof, the Company will not, without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a 1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement);
provided, however, that the foregoing shall not prohibit the Company and its
subsidiaries from filing a new shelf Registration Statement on Form S-3 (it
being understood that any offer or sale of any debt securities or securities
exchangeable for or convertible into debt securities from this shelf
Registration Statement remains subject to the foregoing restrictions).

 

19



--------------------------------------------------------------------------------

(i)    Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Representatives and, upon request,
to each of the other Initial Purchasers: (i) as soon as practicable after the
end of each fiscal year, copies of the Annual Report of the Company containing
the balance sheet of the Company as of the close of such fiscal year and
statements of income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Company’s independent public or certified
public accountants; (ii) as soon as practicable after the filing thereof, copies
of each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form
10-Q, Current Report on Form 8-K or other report filed by the Company with the
Commission, FINRA or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company mailed generally to holders
of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.

(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company or any
such Affiliate of any class if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer or sale would
render invalid (for the purpose of (i) the sale of the Notes by the Company to
the Initial Purchasers, (ii) the resale of the Notes by the Initial Purchasers
to Subsequent Purchasers or (iii) the resale of the Securities by such
Subsequent Purchasers to others) the exemption from the registration
requirements of the Securities Act provided by Section 4(a)(2) thereof or by
Rule 144A or by Regulation S thereunder or otherwise.

(k)    No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(l)    No Restricted Resales. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to resell any
of the Notes that have been reacquired by any of them.

(m)    Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

(n)    The Representatives, on behalf of the several Initial Purchasers may, in
their sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

 

20



--------------------------------------------------------------------------------

SECTION 4.    Payment of Expenses. Each of the Company and the Guarantors
agrees, jointly and severally, to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation,
(a) all expenses incident to the issuance and delivery of the Securities
(including all printing and engraving costs), (b) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Securities
to the Initial Purchasers, (c) all fees and expenses of the Company’s and the
Guarantors’ counsel, independent public or certified public accountants and
other advisors, (d) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution (including any form of
electronic distribution) of the Pricing Disclosure Package and the Final
Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, and the Transaction Documents, (e) all
filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (f) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Securities (g) any fees payable
in connection with the rating of the Securities with the ratings agencies,
(h) any filing fees incident to, and any reasonable fees and disbursements of
counsel to the Initial Purchasers in connection with the review by FINRA, if
any, of the terms of the sale of the Securities, (i) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company and the
Guarantors in connection with approval of the Securities by DTC for “book-entry”
transfer, and the performance by the Company and the Guarantors of their other
obligations under this Agreement and (j) all expenses incident to the “road
show” for the offering of the Securities, including travel expenses; provided,
however, that the Initial Purchasers will pay 50% of the cost of any chartered
airplane. Except as provided in this Section 4 and Sections 6, 8 and 9 hereof,
the Initial Purchasers shall pay their own expenses, including the fees and
disbursements of their counsel.

SECTION 5.    Conditions of the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase and pay for the Notes on the
Closing Date as provided herein is subject to the accuracy of the
representations and warranties on the part of the Company and the Guarantors set
forth in Section 1 hereof as of the date hereof and as of the Closing Date, as
though then made and to the timely performance by the Company and the Guarantors
of their covenants and other obligations hereunder, and to each of the following
additional conditions:

(a)    Accountants’ Comfort Letter. At the time of the execution of this
Agreement, the Initial Purchasers shall have received from Ernst & Young LLP,
the independent registered public accounting firm for the Company, a “comfort
letter” dated the date hereof addressed to the Initial Purchasers, in form and
substance satisfactory to the Initial Purchasers, covering the financial
information in the Pricing Disclosure Package and other customary matters. In
addition, on the Closing Date, the Initial Purchasers shall have received from
such accountants a “bring-down comfort letter” dated the Closing Date, addressed
to the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, in the form of the “comfort letter” delivered on the date hereof,
except that (i)

 

21



--------------------------------------------------------------------------------

it shall cover the financial information in the Final Offering Memorandum and
any amendment or supplement thereto and (ii) procedures shall be brought down to
a date no more than three days prior to the Closing Date.

(b)    Reserve Report Confirmation Letters. At the time of the execution of this
Agreement, the Initial Purchasers shall have received from Netherland, a letter,
dated the date hereof, in form and substance satisfactory to the Initial
Purchasers, with respect to the statements and certain information contained in
the Pricing Disclosure Package and certain other customary matters. In addition,
on the Closing Date, the Initial Purchasers shall have received from Netherland,
a letter, dated as of the Closing Date, in form and substance satisfactory to
the Initial Purchasers, in the form of the letter delivered on the date hereof,
except that (i) it shall cover the statements and certain information in the
Final Offering Memorandum and any amendment or supplement thereto and
(ii) procedures shall be brought down to a date no more than three days prior to
the Closing Date.

(c)    No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date, (i) in the
judgment of the Initial Purchasers there shall not have occurred any Material
Adverse Change and (ii) there shall not have occurred any downgrading, nor shall
any notice have been given of any intended or potential downgrading or of any
review for a possible change that does not indicate the direction of the
possible change, in the rating accorded the Company or any of its subsidiaries
or any of their securities or indebtedness by any “nationally recognized
statistical rating organization” as such term is defined under Section 3(a)(62)
under the Exchange Act.

(d)    Opinion of Counsel for the Company. On the Closing Date, the Initial
Purchasers shall have received the favorable opinions, each dated the Closing
Date and addressed to the Initial Purchasers and reasonably satisfactory to the
Initial Purchasers, of (i) Latham & Watkins LLP, special counsel for the
Company, substantially in the forms of Exhibits A-1, A-2 and A-3 and
(ii) special counsels in the Commonwealth of Virginia and State of West
Virginia, substantially in the form of Exhibit A-4.

(e)    Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Initial Purchasers shall have received the favorable opinion of Vinson & Elkins
L.L.P., counsel for the Initial Purchasers, dated as of the Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.

(f)    Officers’ Certificate. On the Closing Date, the Initial Purchasers shall
have received a written certificate executed by the Chief Financial Officer and
an Executive Vice President of the Company on behalf of the Company and each
Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(c)(ii) hereof, and further to the effect that:

(i)    for the period from and after the date of this Agreement and prior to the
Closing Date, there has not occurred any Material Adverse Change;

 

22



--------------------------------------------------------------------------------

(ii)    the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date, with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii)    the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

(g)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6.    Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Representatives pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchasers of the Securities is not
consummated because of any refusal, inability or failure on the part of the
Company or the Guarantors to perform any agreement herein or to comply with any
provision hereof, the Company and the Guarantors, jointly and severally, agree
to reimburse the Initial Purchasers, severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

SECTION 7.    Offer, Sale and Resale Procedures. Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a)    Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex II hereto, which Annex II is hereby expressly made a part hereof.

(b)    No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act will be used in the United States in
connection with the offering of the Securities.

 

23



--------------------------------------------------------------------------------

(c)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Company shall ensure that the Notes (and all securities issued in exchange
therefor or in substitution thereof) shall bear a legend in substantially the
form set forth under “Transfer Restrictions” in the Preliminary Offering
Memorandum.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8.    Indemnification.

(a)    Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company or is otherwise
permitted by Section 8(d) hereof), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based: (i) upon any untrue statement or alleged untrue
statement of a material fact included or incorporated by reference in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (ii) in whole or in
part upon any inaccuracy in the representations and warranties of the Company
contained herein; or (iii) in whole or in part upon any failure of the Company
to perform its obligations hereunder or under law; or (iv) any act or failure to
act or any alleged act or failure to act by any Initial Purchaser in connection
with, or relating in any manner to, the offering contemplated hereby, and which
is included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon any matter covered by clause (i) above,
provided that the Company shall not be liable under this clause (iv) to the
extent that a court of competent jurisdiction shall have determined by a final
judgment that such loss, claim, damage, liability or action resulted directly
from any such acts or failures to act undertaken or omitted to be taken by such
Initial Purchaser through its gross negligence or willful misconduct; and to
reimburse each Initial Purchaser and each such affiliate, director, officer,
employee or controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Representatives) as such expenses are
reasonably incurred by such Initial Purchaser or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however,

 

24



--------------------------------------------------------------------------------

that the foregoing indemnity agreement shall not apply, with respect to an
Initial Purchaser, to any loss, claim, damage, liability or expense to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by such Initial Purchaser through the Representatives expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.

(b)    Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser or is otherwise
permitted by Section 8(d) hereof), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact included in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representatives expressly for use therein; and to reimburse the Company, any
Guarantor and each such director or controlling person for any and all expenses
(including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Company, any Guarantor or such director or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Each of the Company and the Guarantors hereby acknowledges that the only
information that the Initial Purchasers through the Representatives have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in the fourth paragraph, the third and fourth sentences
in the sixth paragraph, and the statements pertaining to the Initial Purchasers
in the ninth, tenth and eleventh paragraphs under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum. The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.

 

25



--------------------------------------------------------------------------------

(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof (other than the reasonable costs of investigation) unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by the Representatives (in the case of counsel representing
the Initial Purchasers or their related persons), representing the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.

(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be

 

26



--------------------------------------------------------------------------------

liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
or disputed in good faith the indemnified party’s entitlement to such
reimbursement prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (A) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (B) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for

 

27



--------------------------------------------------------------------------------

contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8 hereof for purposes of indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each affiliate, director, officer
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act and the
Exchange Act, shall have the same rights to contribution as the Company and the
Guarantors.

SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended by the Commission or by the NYSE, or
trading in securities generally on either the NASDAQ Stock Market or the NYSE
shall have been suspended or materially limited, or minimum or maximum prices
shall have been generally established on any of such quotation system or stock
exchange by the Commission or FINRA; (ii) a general banking moratorium shall
have been declared by any of federal or New York or state of Company’s
incorporation authorities; (iii) there shall have occurred any outbreak or
escalation of national or international hostilities or any crisis or calamity,
or any change in the United States or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States’ or international political, financial or economic conditions, as
in the judgment of the Representatives is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; (iv) in
the judgment of the Representatives there shall have occurred any Material
Adverse Change; or (v) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Representatives may interfere materially with the conduct of the
business and operations of the Company and its subsidiaries considered as one
enterprise regardless of whether or not such loss shall have been insured. Any
termination pursuant to this Section 10 shall be without liability on the part
of (A) the Company or any Guarantor to any Initial Purchaser, except that the
Company and the Guarantors shall be obligated to reimburse the expenses of the
Initial Purchasers pursuant to Section 4 and Section 6 hereof, (B) the Initial
Purchasers to the Company and the Guarantors or (C) any party hereto to any
other party except that the provisions of Section 8 and Section 9 hereof shall
at all times be effective and shall survive such termination.

 

28



--------------------------------------------------------------------------------

SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, rights of contribution, agreements, representations,
warranties and other statements of the Company, the Guarantors, their respective
officers and the several Initial Purchasers set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of any Initial Purchaser, the Company, any
Guarantor or any of their affiliates, employees, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder and any termination of this Agreement.

SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

If to the Initial Purchasers:

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

Facsimile: (212) 901-7897

Attention: High Yield Legal Department

Wells Fargo Securities, LLC

550 South Tryon Street, 5th Floor

Charlotte, North Carolina 28202

Attention: (704) 410-4874

Attention: Leveraged Syndicate

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin St., Suite 2500

Houston, Texas 77002

Facsimile: (713) 615-5725; (713) 615-5669

Attention: Douglas E. McWilliams; Thomas G. Zentner III

If to the Company or the Guarantors:

CNX Resources Corporation

CNX Center

1000 CONSOL Energy Drive, Suite 400

Canonsburg, PA 15317-6506

Facsimile: (724) 485-4837

Attention: General Counsel

 

29



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Facsimile: (713) 546-5401

Attention: David J. Miller

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Section 8 and Section 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

SECTION 15.    Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 16.    Consent to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding (a “Related Judgment”) as to which such jurisdiction is
nonexclusive) of the Specified Courts in any Related Proceeding. Service of any
process, summons, notice or document by mail to such party’s address set forth
above shall be effective service of process for any Related Proceeding brought
in any Specified Court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any Related Proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any Specified Court that any Related Proceeding brought in any Specified
Court has been brought in an inconvenient forum. Each party not located in the
United States irrevocably appoints CT Corporation System as its agent to receive
service of process or other legal summons for purposes of any Related Proceeding
that may be instituted in any Specified Court.

 

30



--------------------------------------------------------------------------------

SECTION 17.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names in Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days in order that the required
changes, if any, to the Final Offering Memorandum or any other documents or
arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18.    No Advisory or Fiduciary Responsibility. Each of the Company and
the Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company or any of the Guarantors or any of their respective
affiliates, stockholders, creditors or employees or any other party; (iii) no
Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company or any of the Guarantors with respect to
any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or any of the Guarantors on other matters) or any other
obligation to the Company or any of the Guarantors except the obligations
expressly set forth in this Agreement; (iv) the several Initial Purchasers and
their respective affiliates may be engaged in a broad range of transactions that
involve interests

 

31



--------------------------------------------------------------------------------

that differ from those of the Company and the Guarantors, and the several
Initial Purchasers have no obligation to disclose any of such interests by
virtue of any fiduciary or advisory relationship; and (v) the Initial Purchasers
have not provided any legal, accounting, regulatory or tax advice with respect
to the offering contemplated hereby, and the Company and the Guarantors have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser is a Covered Entity and becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 19: (i) “BHC Act Affiliate” has the meaning
assigned to the term “affiliate” in, and shall be interpreted in accordance
with, 12 U.S.C. § 1841(k); (ii) “Covered Entity” means any of the following:
(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (B) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (C) a “covered FSI”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b); (iii) “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable; and (iv) “U.S. Special Resolution Regime” means each of (A) the
Federal Deposit Insurance Act and the regulations promulgated thereunder and
(B) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the regulations promulgated thereunder.

SECTION 20.    Compliance with USA Patriot Act. In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

32



--------------------------------------------------------------------------------

SECTION 21.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement or any document to be signed in connection with
this Agreement shall be deemed to include electronic signatures, deliveries or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, and the parties hereto consent to conduct the transactions
contemplated hereunder by electronic means. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

Very truly yours, CNX Resources Corporation By:  

/s/ Donald W. Rush

Name:   Donald W. Rush Title:   Chief Financial Officer The Guarantors
identified on Schedule I hereto, as Guarantors By:  

/s/ Donald W. Rush

Name:   Donald W. Rush   as Authorized Signatory for each of the Guarantors
listed on Schedule I hereto

 

34



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BofA Securities, Inc.

              

Acting on behalf of itself and

as a Representative of the several Initial Purchasers

 

             By:  

/s/ Carla Ruiz-Ney

    Name:   Carla Ruiz-Ney     Title:   Director

 

Wells Fargo Securities, LLC

              

Acting on behalf of itself and

as a Representative of the several Initial Purchasers

 

               By:  

/s/ Todd Schanzlin

    Name:   Todd Schanzlin     Title:   Managing Director

 

35



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors

CNX Gas Company LLC

CNX Gas LLC

CNX Land LLC

CNX Water Assets LLC (f/k/a CONSOL of WV LLC)

CNX Gathering LLC

CNX Resource Holdings LLC

Pocahontas Gas LLC

 

Schedule I-1



--------------------------------------------------------------------------------

EXHIBIT A-1

Opinion of special counsel for the Company to be delivered pursuant to Section 5
of the Purchase Agreement.

[Provided to Initial Purchasers]

 

Exhibit A-1 - 2



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Negative Assurance Statement of Latham & Watkins LLP

[Provided to Initial Purchasers]

 

Exhibit A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3

Form of Tax Opinion of Latham & Watkins LLP

[Provided to Initial Purchasers]

 

Exhibit A-3 - 1



--------------------------------------------------------------------------------

EXHIBIT A-4

Opinion of local counsel for the Company to be delivered pursuant to Section 5
of the Purchase Agreement.

[Provided to Initial Purchasers]

 

Exhibit A-4 - 1



--------------------------------------------------------------------------------

ANNEX I

Additional Written Communications

Roadshow, dated September 8, 2020

 

Annex I - 1



--------------------------------------------------------------------------------

ANNEX II

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in Rule
902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Each Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex II - 1



--------------------------------------------------------------------------------

ANNEX III

Pricing Supplement, dated September 8, 2020

to Preliminary Offering Memorandum dated September 8, 2020

Strictly Confidential

CNX Resources Corporation

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Capitalized terms used in this Pricing
Supplement but not defined herein have the meanings given them in the
Preliminary Offering Memorandum.

The new notes have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any other
jurisdiction. The new notes may be offered only in transactions that are exempt
from registration under the Securities Act or the securities laws of any other
jurisdiction. Accordingly, we are offering the new notes only to persons
reasonably believed to be qualified institutional buyers under Rule 144A under
the Securities Act and outside the United States to non-U.S. persons in
compliance with Regulation S under the Securities Act.

 

Issuer:    CNX Resources Corporation Title of Securities:    7.250% Senior Notes
due 2027 (the “new notes”). The new notes are being offered as additional
securities under an indenture pursuant to which we issued $500,000,000 aggregate
principal amount of our 7.250% Senior Notes due 2027 on March 14, 2019
(“existing notes”). Aggregate Principal Amount:    $200,000,000 Net Proceeds
After Estimated Offering Expenses:    $204,000,000, excluding accrued interest
from September 14, 2020 Distribution:    144A/Regulation S for life Final
Maturity Date:    March 14, 2027 Coupon:    7.250% Offering Price:    103.50%,
plus accrued interest from September 14, 2020 Yield to Worst:    6.34% Interest
Payment Dates:    March 14 and September 14 First Interest Payment Date:   
March 14, 2021 Ratings:    Moody’s: B3     S&P: BB-

 

Annex III - 1



--------------------------------------------------------------------------------

     A securities rating is not a recommendation to buy, sell or hold securities
and may
be subject to review, suspension, revision or withdrawal at any time by the
assigning rating agency.

Optional Redemption:

   On and after March 14, 2022, in whole or in part, at any time or from time to
time, at the prices set forth below (expressed as percentages of the principal
amount), plus accrued and unpaid interest, if any, to, but not including, the
date of redemption, if redeemed during the 12-month period commencing on
March 14 of the years set forth below:

 

    

Date

   Price     

2022

2023

2024

2025 and thereafter

    








105.438


103.625

101.813

100.000

% 


% 

% 

% 

 

Optional Redemption with Equity Proceeds:   

Before the first call date, we may redeem the notes at an “applicable premium”
calculated using a discount rate of Treasury plus 50 basis points.

 

In addition, prior to March 14, 2022, up to 35% with an amount of cash not
greater than the net cash proceeds of certain equity offerings at a redemption
price equal to 107.250% of the aggregate principal amount of notes redeemed,
plus accrued and unpaid interest thereon, if any, to, but not including, the
date of redemption.

Change of Control:    Put at 101% of principal, plus accrued and unpaid interest
to, but not including, the date of purchase. Temporary Regulation S CUSIP / ISIN
Numbers   

U1749L AC8 / USU1749LAC82

 

The new notes will have the same CUSIP and ISIN numbers as, and will trade
together with, the existing notes, except that the new notes issued in offshore
transactions under Regulation S shall be issued and maintained under a temporary
CUSIP number during a 40-day distribution compliance period commencing on the
issue date of the new notes.

CUSIP / ISIN Numbers:   

144A: 12653C AC2 / US12653CAC29

Regulation S (Permanent): U1749L AB0 / USU1749LAB00

Denominations/Multiple:    $2,000 x 1,000 Trade Date:    September 8, 2020

 

Annex III - 2



--------------------------------------------------------------------------------

Settlement Date:   

September 22, 2020 (T+10).

Initial Purchasers of Notes:   

Joint Book-Running Managers:

BofA Securities, Inc.

Wells Fargo Securities, LLC

Capital One Securities, Inc.

CIBC World Markets Corp.

Citigroup Global Markets Inc.

TD Securities (USA) LLC

 

Co-Managers:

Truist Securities, Inc.

PNC Capital Markets LLC

Credit Suisse Securities (USA) LLC

J.P. Morgan Securities LLC

MUFG Securities Americas Inc.

Goldman Sachs & Co. LLC

U.S. Bancorp Investments, Inc.

Huntington Securities, Inc.

Barclays Capital Inc.

BMO Capital Markets Corp.

KeyBanc Capital Markets Inc.

Tuohy Brothers Investment Research, Inc.

* * *

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. The information in this Pricing
Supplement is not a complete description of the Notes or the offering.

The offer and sale of the Notes have not been, and will not be, registered under
the Securities Act or any other securities laws, and the Notes cannot be offered
or sold except pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the Notes only to
(i) persons reasonably believed to be qualified institutional buyers as defined
in, and in reliance on, Rule 144A under the Securities Act or (ii) non-U.S.
persons outside the United States in reliance upon Regulation S under the
Securities Act. The Notes are not transferable except in accordance with the
restrictions described in the Preliminary Offering Memorandum under the caption
“Transfer Restrictions.”

You should rely only on the information contained or incorporated by reference
in the Preliminary Offering Memorandum, as supplemented by this Pricing
Supplement, in making an investment decision with respect to the Notes.

 

Annex III - 3



--------------------------------------------------------------------------------

Neither this Pricing Supplement nor the Preliminary Offering Memorandum
constitutes an offer to sell or a solicitation of an offer to buy any Notes in
any jurisdiction where it is unlawful to do so, where the person making the
offer is not qualified to do so or to any person who cannot legally be offered
the Notes.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Annex III - 4